Citation Nr: 0947666	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  03-18 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for residuals of a 
bilateral inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from August 1971 to 
August 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In February 2005, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, to 
obtain the Veteran's Social Security Administration (SSA) 
records.  The AMC obtained and considered those records, and 
continued to deny the Veteran's claim.  The AMC then 
forwarded the case back to the Board. 

In May 2008, the Board again remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, to 
provide the Veteran notice required by the Veterans Claims 
Assistance Act (VCAA).  The AMC provided that VCAA notice, 
provided the Veteran with another VA compensation 
examination, and continued to deny the claim in a 
supplemental statement of the case (SSOC) issued in September 
2009.  The AMC then forwarded the case back to the Board.


FINDINGS OF FACT

1.  Throughout this appeal, the Veteran's hernia has been 
small, reducible, or without true hernia protrusion; 
recurrent inguinal hernia is not shown.  

2.  Throughout this appeal, the Veteran's scars from his 
hernia have not been painful or tender.




CONCLUSION OF LAW

The criteria are not met for a compensable disability rating 
for the hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, Diagnostic Code 
(DC) 7338, 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, and a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2002 and in September 2008 (following and as a result of the 
Board's May 2008 remand).  The letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  

Note also that the September 2008 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And since providing that 
additional notice, the AMC has gone back and readjudicated 
his claim in the September 2009 SSOC based on any additional 
evidence received in response to that additional notice and 
since the initial rating decision at issue and SOC.  This is 
important to point out because if there was no VCAA notice 
provided prior to the initial adjudication of the claim, or 
for whatever reason the notice provided was inadequate or 
incomplete, this timing error may be effectively "cured" by 
providing any necessary notice and then going back and 
readjudicating the claim, including in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of his claim.  In other 
words, this timing error in the provision of the notice is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See again Mayfield IV 
and Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The AMC obtained his service treatment records 
(STRs), SSA records, VA treatment records, and lay statements 
in support of his claim.  In addition, the RO arranged for VA 
compensation examinations to assess the severity of his 
hernia, which is the determinative downstream issue since his 
appeal is for a higher rating for this disability.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The record is 
adequate and the need for a more contemporaneous examination 
occurs only when the evidence indicates the current rating 
may be incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, the 
most recent VA compensation examination of the Veteran's 
hernia was in December 2008.  And the report of that 
evaluation contains all findings needed to properly evaluate 
his disability.  38 C.F.R. § 4.2.  Consequently, another 
examination to evaluate the severity of this disaiblity is 
not warranted because there is sufficient evidence, already 
of record, to fairly decide this claim insofar as assessing 
the severity of the disability.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Board notes that at the Veteran's recent December 2008 VA 
compensation examination, the Veteran told the VA examiner 
that he has been disabled for the past 5 years due to his 
depression, back and hepatitis C disabilities.  The Veteran 
indicated that he would be applying in the near future for 
supplemental income from the SSA based on these disabilities.  
Previously, in February 2005, the Board remanded the claim in 
order for the AMC to obtain the Veteran's SSA records.  The 
records obtained indicated that the Veteran, at that time, 
did not meet the criteria for disability benefits.  
Therefore, the Board does not need to remand again for 
potential SSA records, since the Board has already made a 
prior attempt and since the Veteran has indicated that his 
SSA disabilities do not include his hernia.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board is also satisfied as to substantial compliance with 
its February 2005 and May 2008 remand directives.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).  As mentioned, the RO obtained the 
Veteran's SSA records.  Additionally, the Veteran received 
the requested VCAA notice letter in September 2008, and had 
the requested VA compensation in December 2008.  

Whether the Veteran is Entitled to a Compensable Rating for a 
Hernia

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so, here, 
February 2001, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected hernia, currently evaluated as 
noncompensable (0 percent) disabling under 38 C.F.R. § 4.114, 
DC 7338, which involves an inguinal hernia (2009). 

Under DC 7338, a noncompensable rating is warranted when the 
hernia is small, reducible, or without true hernia 
protrusion.  A noncompensable rating is also warranted when 
the hernia is not operated upon, but is remediable.  A 10 
percent rating is warranted when the hernia is 
postoperatively recurrent, readily reducible, and well 
supported by a truss or belt.  The higher 30 percent rating 
is warranted when the hernia is small, postoperatively 
recurrent, or unoperated irremediable, not well supported by 
a truss, or not readily reducible.  38 C.F.R. § 4.114, DC 
7338 (2008).  A note to DC 7338 states that 10 percent should 
be added when there is bilateral involvement provided the 
second hernia is compensable.

In October 2002, the Veteran was afforded a VA compensation 
examination, during which the VA examiner did not review the 
claims file for the pertinent medical and other history.  
However, a VA examiner must review a claimant's prior medical 
records only when such a review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions.  See VAOGCPREC 
20-95 (July 14, 1995).  Upon an objective physical 
examination, the VA examiner reported that the Veteran had a 
scar from his hernia surgery that was not tender, not fixed 
to underlying structures, and not atrophic.

In March 2004, the Veteran was afforded a hearing at the RO's 
offices in Philadelphia, Pennsylvania before a Decision 
Review Officer (DRO).  The Veteran testified that his hernia 
had gotten worse since he left the service.  The Veteran 
stated that he did not wear any type of brace or truss for 
the hernia.  The Veteran indicated that he currently took 
medication for the pain caused by several of his 
disabilities, including his hernia.  

In December 2008, the Veteran was afforded another VA 
compensation examination, during which the VA examiner 
reviewed the claims file for the pertinent medical and other 
history.  The Veteran told the VA examiner that a few years 
ago his private doctor told him that his hernia was back 
again.  The Veteran reported that he was doing fine in 
regards to the related scars.  The Veteran stated that his 
scars were non-tender, non-painful, and did not bother him.  
The Veteran denied any known complications or residuals 
involving his scars.  The Veteran indicated that he did 
occasionally get some bumps in the right inguinal area, from 
where he had the surgery for the hernia repair.  The Veteran 
described his disability as stable.  Upon an objective 
physical examination, the VA examiner determined that the 
Veteran had two well-healed scars in the inguinal area, which 
were not tender to the touch.  The VA examiner reported that 
there was no evidence of any recurrent inguinal hernia.  

The Board finds that the Veteran is not entitled to a higher, 
i.e., 10 percent rating for his disability under DC 7338 
because there is no evidence of record, including the VAMC 
outpatient treatment records, suggesting his hernia is 
postoperatively recurrent, readily reducible, and well 
supported by a truss or belt.  38 C.F.R. 
§ 4.114.  Therefore, there is no basis for the next higher 10 
percent rating.  As there is no evidence of recurrent 
inguinal hernia, there is likewise no basis to assign an even 
higher rating under DC 7338.  

Alternately, the Veteran's hernia can be rated under DC 7804 
for the associated scarring.  It has been held that the 
assignment of a particular DC is "completely dependent on the 
facts of a particular case", see Butts v. Brown, 5 Vet. App. 
532, 538 (1993), and that one DC may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in DC by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

Under DC 7804, a 10 percent rating is warranted when a scar 
is superficial and painful on examination.  38 C.F.R. § 
4.118.  However, as there is no objective indication of pain 
or tenderness in the scar from his hernia, or other 
associated impairment (like limitation of motion or function) 
that might otherwise warrant additional compensation, this 
also does not provide grounds for granting his claim.  38 
C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804 and 7805,

For these reasons and bases, the Board finds that the overall 
disability picture for the Veteran's hernia does not warrant 
a rating higher than 0 percent under either DC 7338 or DC 
7804 (or any of the other codes mentioned).  And as the 
preponderance of the evidence is against his claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3, Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  
	
Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate for the Veteran's hernia.  But his 
symptoms have remained constant throughout the course of the 
period on appeal and, as such, staged ratings are not 
warranted.


Extraschedular Evaluation

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).

Here, there is no doubting the Veteran's hernia symptoms 
cause some impairment in his occupational functioning and 
capacity.  But the extent of his impairment is adequately 
contemplated by the rating criteria, which reasonably 
describe the effects of his disability.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  The Board finds no reason to refer this case 
to the Compensation and Pension Service for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with the Veteran's employment (meaning above and 
beyond that contemplated by the schedular rating assigned), 
to suggest the Veteran is not adequately compensated by the 
regular rating schedule.  All of the evaluation and treatment 
he has received for his hernia has been on an outpatient 
basis, not as an inpatient.  During his recent December 2008 
VA compensation examination, he acknowledged that his hernia 
has no effect on his usual daily activities.  The Veteran 
also reported that his hernia has not resulted in any lost 
time from work during the last year.  At his March 2004 DRO 
hearing, the Veteran stated that his hernia scar affects his 
daily living activities, including lifting, sitting, and 
carrying certain objects.  This level of occupational and 
other impairment in his daily living is contemplated by the 0 
percent schedular rating he already has.  See also Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

The claim for a compensable disability rating for the 
residuals of a bilateral inguinal hernia is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


